COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ernest Ray Koonce v. Wells Fargo Bank, N.A.

Appellate case number:      01-15-00440-CV

Trial court case number:    2010-64752

Trial court:                127th Judicial District Court of Harris County

        On May 12, 2015, appellant-relator Ernest Ray Koonce, proceeding pro se, filed a
“Petition for Permission to Appeal Amended Order Reversing the Granting of Plaintiff’s
Plea to the Jurisdiction and Standing of Wells Fargo Bank, NA or Alternative[ly],
Petit[i]on for Writ of Mandamus.” To the extent appellant-relator intended that his
pleading be construed as a petition for permissive appeal, it does not comply with the
applicable rules, namely that it does not attach a copy of the trial court’s order granting
permission to appeal in that order. See TEX. R. APP. P. 28.3(a), (e)(2) & Notes and
Comments; TEX. R. CIV. P. 168.
        Accordingly, because appellant-relator is proceeding pro se and requested
mandamus relief in the alternative, the Court construes this petition as a mandamus
petition, and the Clerk of this Court is directed to designate this petition as an original
proceeding.1 Because no filing fee was paid, the Court orders relator to pay the $145
filing fee within 30 days of the date of this order. See TEX. R. APP. P. 5. Further,
because no response has been filed yet, the Court requests a response to the mandamus
petition from any real party in interest. See id. at 52.8(b)(1). Any response must be filed
within 30 days of the date of this order. See id. at 2, 52.4.
        It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually      Acting for the Court
Date: June 11, 2015
1
       Although appellant-relator’s petition was filed in response to the Notice of Intent to
       Dismiss for Want of Jurisdiction sent by the Clerk of this Court on April 30, 2015, in
       cause number 01-15-00228-CV, the Clerk was directed to assign it this new number.